
	
		II
		Calendar No. 79
		112th CONGRESS
		1st Session
		S. 618
		[Report No. 112–25]
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Kerry (for himself,
			 Mr. McCain, Mr.
			 Lieberman, Mr. Durbin, and
			 Mr. Rubio) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			June 22, 2011
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To promote the strengthening of the private sector in
		  Egypt and Tunisia.
	
	
		1.Appropriate congressional
			 committees definedIn this
			 Act, the term appropriate congressional committees means—
			(1)the
			 Committee on Foreign Relations of the
			 Senate;
			(2)the
			 Committee on Appropriations of the
			 Senate;
			(3)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
			(4)the
			 Committee on Appropriations of the House of
			 Representatives.
			IEgypt-American
			 Enterprise Fund
			101.Short
			 titleThis title may be cited
			 as the Egyptian-American Enterprise
			 Fund Act.
			102.Purpose and
			 findings
				(a)PurposeThe
			 purpose of this title is to support a transition to democracy in Egypt that is
			 successful, lasting, and reflective of the aspirations of the Egyptian people
			 for greater economic opportunity and political freedom through the creation of
			 an Egyptian-American Enterprise Fund that will support economic prosperity
			 through financial investment and technical assistance to small- and
			 medium-sized enterprises.
				(b)FindingsCongress makes the following
			 findings:
					(1)The United States
			 and Egypt have a strong, long-standing bilateral relationship.
					(2)Egypt—
						(A)plays an important
			 role in—
							(i)global and
			 regional politics; and
							(ii)the broader
			 Middle East and North Africa; and
							(B)has been an
			 intellectual, economic, and cultural center of the Arab world for many
			 years.
						(3)On January 25,
			 2011, demonstrations began throughout Egypt in which thousands of protesters
			 peacefully called for—
						(A)a new
			 government;
						(B)free and fair
			 elections;
						(C)significant
			 constitutional and political reforms;
						(D)greater economic
			 opportunity; and
						(E)an end to
			 government corruption.
						(4)The demonstrators'
			 perseverance in the face of violence and intimidation—
						(A)culminated in the
			 February 11, 2011 resignation of President Hosni Mubarak; and
						(B)inspired democracy
			 activists throughout the region and around the world.
						(5)The United States
			 has a strong interest in—
						(A)an orderly and
			 peaceful transition to democracy in Egypt; and
						(B)assisting the
			 people of Egypt to form a representative and democratic political and economic
			 system that respects universal values.
						(6)Egypt—
						(A)has a
			 well-developed civil society and governing institutions; and
						(B)was well-served
			 by—
							(i)the extraordinary
			 determination shown by the people of Egypt in forcing President Mubarak to
			 abdicate; and
							(ii)the restraint
			 demonstrated by the Egyptian military.
							(7)In 2010—
						(A)the inflation rate
			 in Egypt was approximately 11 percent; and
						(B)Egypt's foreign
			 debt was equal to 16 percent of its $216,000,000,000 gross domestic product
			 (GDP).
						(8)As a result of the
			 dramatic events in Egypt in February 2011—
						(A)Egypt's economy
			 was brought to a near standstill and continues to experience lingering
			 effects;
						(B)widespread strikes
			 slowed down Egypt's manufacturing output and banks closed down for intermittent
			 periods; and
						(C)the value of the
			 Egyptian stock market fell by 16 percent in the 2 days before it was closed on
			 January 30, 2011.
						(9)According to
			 analyst estimates, as a result of recent events in Egypt—
						(A)forecasted growth
			 for Egypt’s GDP has dropped from 6 percent to between 3.1 and 3.5
			 percent;
						(B)the amount of
			 workers' remittances coming into Egypt will likely decline;
						(C)the amount of
			 regional securities purchased by foreign investors will likely decrease, which
			 will require fiscal deficits to be financed by domestic banks and reduce the
			 availability of credit for private sector borrowers;
						(D)heightened
			 political uncertainty will likely lead to a downturn in tourism, which accounts
			 for 8.2 percent of Egypt’s GDP and 7 percent of Egypt's direct employment;
			 and
						(E)foreign direct
			 investment (FDI) in Egypt is predicted to decrease.
						(10)The most recent
			 official estimates of the unemployment rate in Egypt is 9.2 percent. Unofficial
			 estimates of the current unemployment rate in Egypt range between 15 and 20
			 percent. The unemployment rate for Egyptian youth is estimated at 24.8 percent.
			 Egyptian women, who are more affected by spikes in unemployment, face an
			 unemployment rate of nearly 25 percent compared to the 6.7 percent unemployment
			 rate for Egyptian men.
					(11)An estimated 61
			 percent of the population of Egypt is younger than 30 years of age.
					(12)Private sector
			 employment in Egypt increased from 11,000,000 to 15,100,000 between 1999 and
			 2007.
					(13)According to the
			 International Finance Corporation’s 2009 SME Banking Knowledge
			 Guide—
						(A)the small and
			 medium enterprise (SME) market in Egypt was estimated at 160,000;
						(B)of these firms,
			 about 98 percent employed fewer than 50 people;
						(C)Egypt had an
			 estimated 2,400,000 microenterprises; and
						(D)68 percent of the
			 SMEs in Egypt have bank accounts, but only 12 percent of those with bank
			 accounts had taken out loans.
						(14)A challenge for
			 SMEs is that they are not always considered a significant customer base for
			 banks and services don’t meet the unique needs of this market segment.
					(15)According to the
			 Government of Egypt's Small and Medium Enterprise Development Unit, SMEs
			 constitute nearly 75 percent of private sector employment.
					(16)According to the
			 World Bank report entitled Access to Finance and Economic Growth in
			 Egypt—
						(A)even before the
			 recent political events in Egypt, private-sector credit to GDP in Egypt was
			 modest compared to other developing economies;
						(B)private credit as
			 a share of total credit has been declining;
						(C)the distribution
			 of bank financing is uneven, with most loans going to large and
			 well-established enterprises; and
						(D)as a consequence,
			 family-owned firms and SMEs, which represent the majority of firms in Egypt,
			 rely heavily on the informal market.
						(17)To help foster
			 and support the fledgling private sector after the fall of the Berlin Wall,
			 Congress, through enactment of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C.
			 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency
			 for International Development (USAID) to establish 10 new investment funds
			 (collectively known as the Enterprise Funds) throughout Central
			 and Eastern Europe and the former Soviet Union.
					(18)The Enterprise
			 Funds—
						(A)channeled funding
			 into more than 500 enterprises in 19 countries;
						(B)leveraged an
			 additional $5,000,000,000 in private investment capital from outside the United
			 States Government;
						(C)provided
			 substantial development capital where supply was limited;
						(D)created or
			 sustained more than 260,000 jobs through investment and development
			 activities;
						(E)funded $74,000,000
			 in technical assistance to strengthen the private sector; and
						(F)are expected to
			 recoup 137 percent of the original USAID funding.
						(19)Enterprise funds
			 established in partnership with United States partners, such as Poland,
			 Hungary, Albania, Russia, and other European countries, have proven beneficial
			 to the economies of such countries.
					(20)Creating a
			 similar fund in close partnership with the people of Egypt would help sustain
			 and expand reform efforts in Egypt and empower Egyptian entrepreneurs with the
			 resources required to create urgently needed employment opportunities.
					(21)Establishing an
			 enterprise fund for Egypt would—
						(A)help reinforce
			 financial institutions within the country;
						(B)provide debt and
			 equity investment for commercially viable SMEs; and
						(C)make the
			 investment environment more attractive to domestic and international
			 investors.
						103.Purposes of
			 Egyptian-American Enterprise FundThe purposes of the Egyptian-American
			 Enterprise Fund are—
				(1)to promote the
			 private sector in Egypt, while considering the development impact of
			 investments and profitability of those investments, particularly in small- and
			 medium-sized enterprises, and joint ventures with participants from the United
			 States and Egypt;
				(2)to promote
			 policies and practices conducive to strengthening the private sector in Egypt
			 through measures including loans, microloans, equity investments, insurance,
			 guarantees, grants, feasibility studies, technical assistance, training for
			 businesses receiving investment capital, and other measures;
				(3)to promote good
			 corporate governance and transparency in Egypt, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets; and
				(4)to promote
			 security through job creation in the private sector in Egypt and to further the
			 creation of a middle class in Egypt.
				104.Egyptian-American
			 Enterprise Fund
				(a)EstablishmentThe
			 President is authorized to establish or designate a private, nonprofit
			 organization (to be known as the Egyptian-American Enterprise
			 Fund) to receive funds and support made available under this title
			 after determining that such organization has been established for the purposes
			 specified in section 103. The President should make such designation only after
			 consultation with the leadership of each House of Congress.
				(b)Board of
			 directors
					(1)AppointmentThe
			 Egyptian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 4 private citizens of the United States and 3
			 private citizens of Egypt, appointed by the President of the United States in
			 consultation with the Government of Egypt.
					(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers and demonstrated experience and expertise in
			 international and particularly emerging markets investment activities, such as
			 private equity or venture capital investment, banking, finance, strategic
			 business consulting, or entrepreneurial business creation, and backgrounds in
			 priority business sectors of the Fund.
					(3)Additional USAID
			 non-voting board memberThe President shall appoint 1 official or
			 employee of the United States Agency for International Development as an
			 additional non-voting member of the Board.
					(4)Additional
			 non-government non-voting board members
						(A)Authority to
			 appointUpon the recommendation of the Board of Directors, the
			 President may appoint up to 2 additional non-voting members to the Board of
			 Directors in addition to the members specified in paragraphs (1) and (3), of
			 which not more than 1 may be a non-citizen of the United States.
						(B)NGO
			 communityOne of the additional nonvoting Board members shall be
			 from the nongovernmental organization community, with significant prior
			 experience in development and an understanding of development policy priorities
			 for Egypt.
						(C)Technical
			 expertiseOne of the additional non-voting Board members shall
			 have extensive demonstrated industry, sector, or technical experience and
			 expertise in a priority investment sector for the Fund.
						(c)Grants
					(1)In
			 generalThe President may use funds appropriated by any Act, in
			 this fiscal year or prior fiscal years, making appropriations for the
			 Department of State, foreign operations, and related programs, including funds
			 previously obligated, that are otherwise available for such purposes,
			 notwithstanding any other provision of law—
						(A)to carry out the
			 purposes set forth in section 103 through the Egyptian-American Enterprise
			 Fund; and
						(B)to pay for the
			 administrative expenses of the Egyptian-American Enterprise Fund, which shall
			 not exceed 5 percent of the amounts made available for the Fund.
						(2)Eligible
			 programs and projectsGrants awarded under this section may only
			 be used for programs and projects that support the purposes set forth in
			 section 103.
					(3)Compliance
			 requirements
						(A)In
			 generalGrants may not be awarded to the Egyptian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
						(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Egyptian-American Enterprise Fund shall
			 state that the Fund shall liquidate its assets and dissolve not later than
			 December 31, 2021, unless the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, and
			 after consultation with the appropriate congressional committees, determines
			 that the Fund should be extended.
						(C)Prevention of
			 money laundering and terrorist financingThe grant agreement
			 between the United States Agency for International Development and the
			 Egyptian-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
						(D)Disposition of
			 assetsThe assets of the Egyptian-American Enterprise Fund at the
			 time the Fund is dissolved shall be returned to the General Fund of the United
			 States Treasury and used to reduce the debt of the United States.
						(d)Notification
					(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Egyptian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
					(2)InformationThe
			 information described in this paragraph is—
						(A)the identity of
			 the organization to be designated to operate as the Egyptian-American
			 Enterprise Fund pursuant to subsection (a);
						(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors; and
						(C)the procedures
			 referred to in subsection (c)(3)(C) that will apply to the Egyptian-American
			 Enterprise Fund for purposes of curtailing money-laundering and terrorist
			 financing activities.
						(e)Public
			 disclosureNot later than 1 year after the entry into force of
			 the initial grant agreement under this section, and annually thereafter, the
			 Fund shall prepare and make available to the public on an Internet Web site
			 administered by the Fund a report on the Fund’s activities during the previous
			 year, including—
					(1)a description of
			 each investment or project supported by the Fund, including each type of
			 assistance provided in accordance with section 103(2);
					(2)the amounts
			 invested by the Fund in each company or project;
					(3)the amounts of
			 additional private investments made in each company or project; and
					(4)the amounts of any
			 profits or losses realized by the Fund in connection with each such company or
			 project.
					105.Reports
				(a)Administrative
			 expensesNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter until
			 the Fund is dissolved, the Fund shall submit to the appropriate congressional
			 committees a report detailing the administrative expenses of the Fund.
				(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund in
			 achieving the stated goals of promoting private sector investment and
			 employment in Egypt and identifying those institutional or regulatory
			 constraints that inhibit a more effective application of Fund resources.
				106.Operation
			 provisions
				(a)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Egyptian-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
				(b)ReinvestmentReturns
			 on investments of the Egyptian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
				107.Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Egyptian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
			108.Experience of
			 other enterprise fundsIn
			 implementing this title, the President shall ensure that the Articles of
			 Incorporation of the Egyptian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
			IITunisian-American
			 Enterprise Fund
			201.Short
			 titleThis title may be cited
			 as the Tunisian-American Enterprise
			 Fund Act.
			202.Purpose and
			 findings
				(a)PurposeThe
			 purpose of this title is to support a transition to democracy in Tunisia that
			 is successful, lasting, and reflective of the aspirations of the Tunisian
			 people for greater economic opportunity and political freedom through the
			 creation of a Tunisian-American Enterprise Fund that will support economic
			 prosperity through financial investment and technical assistance to small- and
			 medium-sized enterprises.
				(b)FindingsCongress makes the following
			 findings:
					(1)The United States
			 and Tunisia have a strong, long-standing bilateral relationship.
					(2)Tunisia—
						(A)plays an important
			 strategic role in promoting peace and security in North Africa, the broader
			 Middle East, and elsewhere; and
						(B)has been, and
			 continues to be, a regional center for foreign investment and tourism.
						(3)On December 18,
			 2010, after the self-immolation of a young street vendor, Mohamed Bouazizi,
			 protests broke out in Sidi Bouzid, Tunisia.
					(4)The protests,
			 which quickly spread across Tunisia, involved peaceful demonstrators calling
			 for—
						(A)a new
			 government;
						(B)free and fair
			 elections;
						(C)significant
			 political reforms;
						(D)greater economic
			 opportunity; and
						(E)an end to
			 government corruption.
						(5)The protests
			 culminated in the ouster of President Zine el-Abidine Ben Ali on January 14,
			 2011, inspiring democracy activists throughout the region and around the
			 world.
					(6)The United States
			 has a strong interest in—
						(A)an orderly and
			 peaceful transition to democracy in Tunisia; and
						(B)assisting the
			 people of Tunisia to form a representative and democratic political and
			 economic system that respects universal values.
						(7)Tunisia—
						(A)has a
			 well-educated and secular population that displayed extraordinary determination
			 in forcing President Ben Ali to abdicate; and
						(B)is well-positioned
			 to make a successful democratic transition.
						(8)In 2010—
						(A)the inflation rate
			 in Tunisia was approximately 4.4 percent;
						(B)Tunisia’s foreign
			 debt was equal to 46 percent of its $44,000,000,000 gross domestic product
			 (GDP); and
						(C)according to The
			 Peterson Institute of Economics, Tunisia was the only country in the region in
			 which per capita incomes have gradually converged with the industrial
			 democracies of the Organization of Economic Cooperation and Development
			 (OECD).
						(9)According to the
			 World Economic Forum's 2010–2011 Global Competitiveness Report—
						(A)Tunisia ranks
			 first in competitiveness among African nations; and
						(B)Tunisia's most
			 problematic factor for doing business is lack of access to financing.
						(10)According to the
			 International Monetary Fund (IMF), Tunisia had weathered the global economic
			 crisis well, having entered the crisis with strong fundamentals.
					(11)As a result of
			 the dramatic events in Tunisia during January 2011—
						(A)Tunisia’s economy
			 was brought to a near standstill and continues to feel lingering
			 effects;
						(B)Tunisia’s debt
			 rating was downgraded;
						(C)tourism revenues,
			 which are responsible for an estimated 8.6 percent of direct contribution to
			 Tunisia's GDP, have dropped an estimated 40 percent compared to the previous
			 year;
						(D)industrial output
			 and investment activity in Tunisia are experiencing significant short-term
			 reductions; and
						(E)the value of the
			 Tunisian stock market fell by 14 percent.
						(12)The Fitch Rating
			 Agency concluded, Although the transition to democracy could well
			 improve confidence in the long-term, political upheaval has worsened the
			 short-term outlook for the economy, public finances and financial
			 system.
					(13)Analysts estimate
			 that the recent events in Tunisia—
						(A)will increase
			 government deficits in Tunisia for the next 2 years, due in part to new
			 government spending; and
						(B)has shaken the
			 Tunisian economy, although Tunisia’s medium-term growth outlook remains
			 relatively good.
						(14)According to
			 IMF’s Middle East and Central Asia Department—
						(A)Tunisia’s tourism
			 and foreign direct investment (FDI) inflows will continue to decline, which
			 will negatively impact the rest of the Tunisian economy;
						(B)recent events in
			 Tunisia have illustrated the need for more inclusive growth and better
			 governance in Tunisia; and
						(C)it is important to
			 recognize that the Tunisian society has enduring strengths.
						(15)The World Bank
			 estimates that Tunisian banks may face stress as second round effects of the
			 slowdown in businesses and investment permeate.
					(16)Foreign direct
			 investment, which is a crucial component of Tunisia’s economic health, created
			 24 percent of the new jobs in 2009, according to Tunisia’s Ministry of Planning
			 and International Cooperation.
					(17)According to the
			 African Development Bank—
						(A)Tunisia has
			 pursued governance reforms in an effort to increase FDI and boost local
			 enterprises; and
						(B)Small- and
			 medium-sized enterprises in Tunisia require support to access finance outside
			 of the traditional lines of credit because sources of finance for enterprises
			 in Tunisia are weak.
						(18)According to the
			 most recent official estimates—
						(A)the unemployment
			 rate in Tunisia is 13 percent;
						(B)the youth
			 unemployment rate is 30.7 percent; and
						(C)51 percent of the
			 population of Tunisia is younger than 30 years of age.
						(19)To help foster
			 and support the fledgling private sector after the fall of the Berlin Wall,
			 Congress, through enactment of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C.
			 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency
			 for International Development (USAID) to establish 10 new investment funds
			 (collectively known as the Enterprise Funds) throughout Central
			 and Eastern Europe and the former Soviet Union.
					(20)The Enterprise
			 Funds—
						(A)channeled funding
			 into more than 500 enterprises in 19 countries;
						(B)leveraged an
			 additional $5,000,000,000 in private investment capital from outside the United
			 States Government;
						(C)provided
			 substantial development capital where supply was limited;
						(D)created or
			 sustained more than 260,000 jobs through investment and development
			 activities;
						(E)funded $74,000,000
			 in technical assistance to strengthen the private sector; and
						(F)are expected to
			 recoup 137 percent of the original USAID funding.
						(21)Enterprise Funds
			 established in partnership with United States partners, such as Poland,
			 Hungary, Albania, Russia, and other European countries, have proven beneficial
			 to the economies of such countries.
					(22)Creating a
			 similar fund in close partnership with the people of Tunisia would—
						(A)help sustain and
			 expand reform efforts in Tunisia;
						(B)empower Tunisian
			 entrepreneurs with the resources required to create urgently needed employment
			 opportunities;
						(C)help reinforce
			 financial institutions within the country;
						(D)provide debt and
			 equity investment for commercially viable SMEs; and
						(E)make the
			 investment environment more attractive to domestic and international
			 investors.
						203.Purposes of
			 Tunisian-American Enterprise FundThe purposes of the Tunisian-American
			 Enterprise Fund are—
				(1)to promote the
			 private sector in Tunisia, while considering the development impact of
			 investments and profitability of those investments, particularly in small- and
			 medium-sized enterprises, and joint ventures with participants from the United
			 States and Tunisia;
				(2)to promote
			 policies and practices conducive to strengthening the private sector in Tunisia
			 through measures including loans, microloans, equity investments, insurance,
			 guarantees, grants, feasibility studies, technical assistance, training for
			 businesses receiving investment capital, and other measures;
				(3)to promote good
			 corporate governance and transparency in Tunisia, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets; and
				(4)to promote
			 security through job creation in the private sector in Tunisia and to further
			 the creation of a middle class in Tunisia.
				204.Tunisian-American
			 Enterprise Fund
				(a)EstablishmentThe
			 President is authorized to establish or designate a private, nonprofit
			 organization (to be known as the Tunisian-American Enterprise
			 Fund) to receive funds and support made available under this title
			 after determining that such organization has been established for the purposes
			 specified in section 203. The President should make such designation only after
			 consultation with the leadership of each House of Congress.
				(b)Board of
			 directors
					(1)AppointmentThe
			 Tunisian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 4 private citizens of the United States and 3
			 private citizens of Tunisia, appointed by the President of the United States in
			 consultation with the Government of Tunisia.
					(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers and demonstrated experience and expertise in
			 international and particularly emerging markets investment activities, such as
			 private equity or venture capital investment, banking, finance, strategic
			 business consulting, or entrepreneurial business creation, and backgrounds in
			 priority business sectors of the Fund.
					(3)Additional USAID
			 non-voting board memberThe President shall appoint 1 official or
			 employee of the United States Agency for International Development as an
			 additional non-voting member of the Board.
					(4)Additional
			 non-government non-voting board members
						(A)Authority to
			 appointUpon the recommendation of the Board of Directors, the
			 President may appoint up to 2 additional non-voting members to the Board of
			 Directors in addition to the members specified in paragraphs (1) and (3), of
			 which not more than one may be a non-citizen of the United States.
						(B)NGO
			 communityOne of the additional nonvoting Board members shall be
			 from the nongovernmental organization community, with significant prior
			 experience in development and an understanding of development policy priorities
			 for Tunisia.
						(C)Technical
			 expertiseOne of the additional non-voting Board members shall
			 have extensive demonstrated industry, sector, or technical experience and
			 expertise in a priority investment sector for the Fund.
						(c)Grants
					(1)In
			 generalThe President may use funds appropriated by any Act, in
			 this fiscal year or prior fiscal years, making appropriations for the
			 Department of State, foreign operations, and related programs, including funds
			 previously obligated, that are otherwise available for such purposes,
			 notwithstanding any other provision of law—
						(A)to carry out the
			 purposes specified in section 203 through the Tunisian-American Enterprise
			 Fund; and
						(B)to pay for the
			 administrative expenses of the Tunisian-American Enterprise Fund, which shall
			 not exceed 5 percent of the funds made available for the Fund.
						(2)Eligible
			 programs and projectsGrants awarded under this section may only
			 be used for programs and projects that support the purposes set forth in
			 section 203.
					(3)Compliance
			 requirements
						(A)In
			 generalGrants may not be awarded to the Tunisian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
						(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Tunisian-American Enterprise Fund shall
			 state that the Fund shall liquidate its assets and dissolve not later than
			 December 31, 2021, unless the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, and
			 after consultation with the appropriate congressional committees, determines
			 that the Fund should be extended.
						(C)Prevention of
			 money laundering and terrorist financingThe grant agreement
			 between the United States Agency for International Development and the
			 Tunisian-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
						(D)Disposition of
			 assetsThe assets of the Tunisian-American Enterprise Fund at the
			 time the Fund is dissolved shall be returned to the General Fund of the United
			 States Treasury and used to reduce the debt of the United States.
						(d)Notification
					(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Tunisian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
					(2)InformationThe
			 information described in this paragraph is—
						(A)the identity of
			 the organization to be designated to operate as the Tunisian-American
			 Enterprise Fund pursuant to subsection (a);
						(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors; and
						(C)the procedures
			 referred to in subsection (c)(3)(C) that will apply to the Tunisian-American
			 Enterprise Fund for purposes of curtailing money-laundering and terrorist
			 financing activities.
						(e)Public
			 disclosureNot later than 1 year after the entry into force of
			 the initial grant agreement under this section, and annually thereafter, the
			 Fund shall prepare and make available to the public on an Internet Web site
			 administered by the Fund a report on the Fund’s activities during the previous
			 year, including—
					(1)a description of
			 each investment or project supported by the Fund, including each type of
			 assistance provided in accordance with section 203(2);
					(2)the amounts
			 invested by the Fund in each company or project;
					(3)the amounts of
			 additional private investments made in each company or project; and
					(4)the amounts of any
			 profits or losses realized by the Fund in connection with each such company or
			 project.
					205.Reports
				(a)Administrative
			 expensesNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter until
			 the Fund is dissolved, the Fund shall submit to the appropriate congressional
			 committees a report detailing the administrative expenses of the Fund.
				(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund in
			 achieving the stated goals of promoting private sector investment and
			 employment in Tunisia and identifying those institutional or regulatory
			 constraints that inhibit a more effective application of Fund resources.
				206.Operation
			 provisions
				(a)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Tunisian-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
				(b)ReinvestmentReturns
			 on investments of the Tunisian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
				207.Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Tunisian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
			208.Experience of other
			 enterprise fundsIn
			 implementing this title, the President shall ensure that the Articles of
			 Incorporation of the Tunisian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
			
	
		1.Appropriate congressional
			 committees definedIn this
			 Act, the term appropriate congressional committees means—
			(1)the Committee on Foreign
			 Relations of the Senate;
			(2)the Committee on
			 Appropriations of the Senate;
			(3)the Committee on Foreign
			 Affairs of the House of Representatives; and
			(4)the Committee on
			 Appropriations of the House of Representatives.
			IEgypt-American Enterprise
			 Fund
			101.Short
			 titleThis title may be cited
			 as the Egyptian-American Enterprise
			 Fund Act.
			102.Purpose and
			 findings
				(a)PurposeThe
			 purpose of this title is to support a transition to democracy in Egypt that is
			 successful, lasting, and reflective of the aspirations of the Egyptian people
			 for greater economic opportunity and political freedom through the creation of
			 an Egyptian-American Enterprise Fund that will support economic prosperity
			 through financial investment and technical assistance to small- and
			 medium-sized enterprises.
				(b)FindingsCongress makes the following
			 findings:
					(1)The United States and
			 Egypt have a strong, long-standing bilateral relationship.
					(2)Egypt—
						(A)plays an important role
			 in—
							(i)global and regional
			 politics; and
							(ii)the broader Middle East
			 and North Africa; and
							(B)has been an intellectual,
			 economic, and cultural center of the Arab world for many years.
						(3)On January 25, 2011,
			 demonstrations began throughout Egypt in which thousands of protesters
			 peacefully called for—
						(A)a new government;
						(B)free and fair
			 elections;
						(C)significant
			 constitutional and political reforms;
						(D)greater economic
			 opportunity; and
						(E)an end to government
			 corruption.
						(4)The demonstrators'
			 perseverance in the face of violence and intimidation—
						(A)culminated in the
			 February 11, 2011 resignation of President Hosni Mubarak; and
						(B)inspired democracy
			 activists throughout the region and around the world.
						(5)The United States has a
			 strong interest in—
						(A)an orderly and peaceful
			 transition to democracy in Egypt; and
						(B)assisting the people of
			 Egypt to form a representative and democratic political and economic system
			 that respects universal values.
						(6)Egypt—
						(A)has a well-developed
			 civil society and governing institutions; and
						(B)was well-served
			 by—
							(i)the extraordinary
			 determination shown by the people of Egypt in forcing President Mubarak to
			 abdicate; and
							(ii)the restraint
			 demonstrated by the Egyptian military.
							(7)In 2010—
						(A)the inflation rate in
			 Egypt was approximately 11 percent; and
						(B)Egypt's foreign debt was
			 equal to 16 percent of its $216,000,000,000 gross domestic product
			 (GDP).
						(8)As a result of the
			 dramatic events in Egypt in February 2011—
						(A)Egypt's economy was
			 brought to a near standstill and continues to experience lingering
			 effects;
						(B)widespread strikes slowed
			 down Egypt's manufacturing output and banks closed down for intermittent
			 periods; and
						(C)the value of the Egyptian
			 stock market fell by 16 percent in the 2 days before it was closed on January
			 30, 2011.
						(9)According to analyst
			 estimates, as a result of recent events in Egypt—
						(A)forecasted growth for
			 Egypt’s GDP has dropped from 6 percent to between 3.1 and 3.5 percent;
						(B)the amount of workers'
			 remittances coming into Egypt will likely decline;
						(C)the amount of regional
			 securities purchased by foreign investors will likely decrease, which will
			 require fiscal deficits to be financed by domestic banks and reduce the
			 availability of credit for private sector borrowers;
						(D)heightened political
			 uncertainty will likely lead to a downturn in tourism, which accounts for 8.2
			 percent of Egypt’s GDP and 7 percent of Egypt's direct employment; and
						(E)foreign direct investment
			 (FDI) in Egypt is predicted to decrease.
						(10)The most recent official
			 estimates of the unemployment rate in Egypt is 9.2 percent. Unofficial
			 estimates of the current unemployment rate in Egypt range between 15 and 20
			 percent. The unemployment rate for Egyptian youth is estimated at 24.8 percent.
			 Egyptian women, who are more affected by spikes in unemployment, face an
			 unemployment rate of nearly 25 percent compared to the 6.7 percent unemployment
			 rate for Egyptian men.
					(11)An estimated 61 percent
			 of the population of Egypt is younger than 30 years of age.
					(12)Private sector
			 employment in Egypt increased from 11,000,000 to 15,100,000 between 1999 and
			 2007.
					(13)According to the
			 International Finance Corporation’s 2009 SME Banking Knowledge
			 Guide—
						(A)the small and medium
			 enterprise (SME) market in Egypt was estimated at 160,000;
						(B)of these firms, about 98
			 percent employed fewer than 50 people;
						(C)Egypt had an estimated
			 2,400,000 microenterprises; and
						(D)68 percent of the SMEs in
			 Egypt have bank accounts, but only 12 percent of those with bank accounts had
			 taken out loans.
						(14)A challenge for SMEs is
			 that they are not always considered a significant customer base for banks and
			 services don’t meet the unique needs of this market segment.
					(15)According to the
			 Government of Egypt's Small and Medium Enterprise Development Unit, SMEs
			 constitute nearly 75 percent of private sector employment.
					(16)According to the World
			 Bank report entitled Access to Finance and Economic Growth in
			 Egypt—
						(A)even before the recent
			 political events in Egypt, private-sector credit to GDP in Egypt was modest
			 compared to other developing economies;
						(B)private credit as a share
			 of total credit has been declining;
						(C)the distribution of bank
			 financing is uneven, with most loans going to large and well-established
			 enterprises; and
						(D)as a consequence,
			 family-owned firms and SMEs, which represent the majority of firms in Egypt,
			 rely heavily on the informal market.
						(17)To help foster and
			 support the fledgling private sector after the fall of the Berlin Wall,
			 Congress, through enactment of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C.
			 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency
			 for International Development (USAID) to establish 10 new investment funds
			 (collectively known as the Enterprise Funds) throughout Central
			 and Eastern Europe and the former Soviet Union.
					(18)The Enterprise
			 Funds—
						(A)channeled funding into
			 more than 500 enterprises in 19 countries;
						(B)leveraged an additional
			 $5,000,000,000 in private investment capital from outside the United States
			 Government;
						(C)provided substantial
			 development capital where supply was limited;
						(D)created or sustained more
			 than 260,000 jobs through investment and development activities;
						(E)funded $74,000,000 in
			 technical assistance to strengthen the private sector; and
						(F)are expected to recoup
			 137 percent of the original USAID funding.
						(19)Enterprise funds
			 established in partnership with United States partners, such as Poland,
			 Hungary, Albania, Russia, and other European countries, have proven beneficial
			 to the economies of such countries.
					(20)Creating a similar fund
			 in close partnership with the people of Egypt would help sustain and expand
			 reform efforts in Egypt and empower Egyptian entrepreneurs with the resources
			 required to create urgently needed employment opportunities.
					(21)Establishing an
			 enterprise fund for Egypt would—
						(A)help reinforce financial
			 institutions within the country;
						(B)provide debt and equity
			 investment for commercially viable SMEs; and
						(C)make the investment
			 environment more attractive to domestic and international investors.
						103.Purposes of
			 Egyptian-American Enterprise FundThe purposes of the Egyptian-American
			 Enterprise Fund are—
				(1)to promote the private
			 sector in Egypt, while considering the development impact of investments and
			 profitability of those investments, particularly in small- and medium-sized
			 enterprises, and joint ventures with participants from the United States and
			 Egypt;
				(2)to promote policies and
			 practices conducive to strengthening the private sector in Egypt through
			 measures including loans, microloans, equity investments, insurance,
			 guarantees, grants, feasibility studies, technical assistance, training for
			 businesses receiving investment capital, and other measures;
				(3)to promote good corporate
			 governance and transparency in Egypt, foster competition, catalyze productivity
			 improvements in existing businesses, and strengthen local capital markets;
			 and
				(4)to promote security
			 through job creation in the private sector in Egypt and to further the creation
			 of a middle class in Egypt.
				104.Egyptian-American
			 Enterprise Fund
				(a)EstablishmentThe
			 President is authorized to establish or designate a private, nonprofit
			 organization (to be known as the Egyptian-American Enterprise
			 Fund) to receive funds and support made available under this title
			 after determining that such organization has been established for the purposes
			 specified in section 103. The President should make such designation only after
			 consultation with the leadership of each House of Congress.
				(b)Board of
			 directors
					(1)AppointmentThe
			 Egyptian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 6 private citizens of the United States and 3
			 private citizens of Egypt, appointed by the President of the United States in
			 consultation with the Government of Egypt.
					(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers and demonstrated experience and expertise in
			 international and particularly emerging markets investment activities, such as
			 private equity or venture capital investment, banking, finance, strategic
			 business consulting, or entrepreneurial business creation, and backgrounds in
			 priority business sectors of the Fund.
					(3)United states
			 government liaison to the boardThe President shall appoint the
			 United States Ambassador to Egypt, or the Ambassador's designee, as a liaison
			 to the Board.
					(4)Non-government liaisons
			 to the board
						(A)Authority to
			 appointUpon the recommendation of the Board of Directors, the
			 President may appoint up to 2 additional liaisons to the Board of Directors in
			 addition to the members specified in paragraphs (1) and (3), of which not more
			 than 1 may be a non-citizen of the United States.
						(B)NGO
			 communityOne of the additional liaisons to the Board should be
			 from the nongovernmental organization community, with significant prior
			 experience in development and an understanding of development policy priorities
			 for Egypt.
						(C)Technical
			 expertiseOne of the additional liaisons to the Board should have
			 extensive demonstrated industry, sector, or technical experience and expertise
			 in a priority investment sector for the Fund.
						(c)Grants
					(1)In
			 generalThe President may use funds appropriated by any Act, in
			 this fiscal year or prior fiscal years, making appropriations for the
			 Department of State, foreign operations, and related programs, including funds
			 previously obligated, that are otherwise available for such purposes,
			 notwithstanding any other provision of law—
						(A)to carry out the purposes
			 set forth in section 103 through the Egyptian-American Enterprise Fund;
			 and
						(B)to pay for the
			 administrative expenses of the Egyptian-American Enterprise Fund, which should
			 not exceed 5 percent of the amounts made available for the Fund.
						(2)Eligible programs and
			 projectsGrants awarded under this section may only be used for
			 programs and projects that support the purposes set forth in section
			 103.
					(3)Compliance
			 requirements
						(A)In
			 generalGrants may not be awarded to the Egyptian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
						(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Egyptian-American Enterprise Fund shall
			 state that the Fund shall end its reinvestment cycle not later than December
			 31, 2021, unless the Secretary of State, in consultation with the Administrator
			 of the United States Agency for International Development, and after
			 consultation with the appropriate congressional committees, determines that the
			 Fund should be extended.
						(C)Prevention of money
			 laundering and terrorist financingThe grant agreement between
			 the United States Agency for International Development and the
			 Egyptian-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
						(D)Disposition of
			 assetsThe assets of the Egyptian-American Enterprise Fund at the
			 time the Fund is dissolved shall be returned to the General Fund of the United
			 States Treasury and used to reduce the debt of the United States.
						(d)Notification
					(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Egyptian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
					(2)InformationThe
			 information described in this paragraph is—
						(A)the identity of the
			 organization to be designated to operate as the Egyptian-American Enterprise
			 Fund pursuant to subsection (a);
						(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors;
						(C)the procedures referred
			 to in subsection (c)(3)(C) that will apply to the Egyptian-American Enterprise
			 Fund for purposes of curtailing money-laundering and terrorist financing
			 activities; and
						(D)the amount of the grant
			 intended to fund the Egyptian-American Enterprise Fund.
						(e)Public
			 disclosureNot later than 1 year after the entry into force of
			 the initial grant agreement under this section, and annually thereafter, the
			 Fund shall prepare and make available to the public on an Internet Web site
			 administered by the Fund a report on the Fund’s activities during the previous
			 year, including—
					(1)a description of each
			 investment or project supported by the Fund, including each type of assistance
			 provided in accordance with section 103(2);
					(2)the amounts invested by
			 the Fund in each company or project;
					(3)the amounts of additional
			 private investments made in each company or project; and
					(4)the amounts of any
			 profits or losses realized by the Fund in connection with each such company or
			 project.
					105.Reports
				(a)Administrative
			 expensesNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter until
			 the Fund is dissolved, the Fund shall submit to the appropriate congressional
			 committees a report detailing the administrative expenses of the Fund.
				(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund in
			 achieving the stated goals of promoting private sector investment and
			 employment in Egypt and identifying those institutional or regulatory
			 constraints that inhibit a more effective application of Fund resources.
				106.Operation
			 provisions
				(a)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Egyptian-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
				(b)ReinvestmentReturns
			 on investments of the Egyptian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
				107.Best practices and
			 proceduresTo the maximum
			 extent practicable, the Board of Directors of the Egyptian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
			108.Experience of other
			 enterprise fundsIn
			 implementing this title, the President shall ensure that the Articles of
			 Incorporation of the Egyptian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
			IITunisian-American
			 Enterprise Fund
			201.Short
			 titleThis title may be cited
			 as the Tunisian-American Enterprise
			 Fund Act.
			202.Purpose and
			 findings
				(a)PurposeThe
			 purpose of this title is to support a transition to democracy in Tunisia that
			 is successful, lasting, and reflective of the aspirations of the Tunisian
			 people for greater economic opportunity and political freedom through the
			 creation of a Tunisian-American Enterprise Fund that will support economic
			 prosperity through financial investment and technical assistance to small- and
			 medium-sized enterprises.
				(b)FindingsCongress makes the following
			 findings:
					(1)The United States and
			 Tunisia have a strong, long-standing bilateral relationship.
					(2)Tunisia—
						(A)plays an important
			 strategic role in promoting peace and security in North Africa, the broader
			 Middle East, and elsewhere; and
						(B)has been, and continues
			 to be, a regional center for foreign investment and tourism.
						(3)On December 18, 2010,
			 after the self-immolation of a young street vendor, Mohamed Bouazizi, protests
			 broke out in Sidi Bouzid, Tunisia.
					(4)The protests, which
			 quickly spread across Tunisia, involved peaceful demonstrators calling
			 for—
						(A)a new government;
						(B)free and fair
			 elections;
						(C)significant political
			 reforms;
						(D)greater economic
			 opportunity; and
						(E)an end to government
			 corruption.
						(5)The protests culminated
			 in the ouster of President Zine el-Abidine Ben Ali on January 14, 2011,
			 inspiring democracy activists throughout the region and around the
			 world.
					(6)The United States has a
			 strong interest in—
						(A)an orderly and peaceful
			 transition to democracy in Tunisia; and
						(B)assisting the people of
			 Tunisia to form a representative and democratic political and economic system
			 that respects universal values.
						(7)Tunisia—
						(A)has a well-educated and
			 secular population that displayed extraordinary determination in forcing
			 President Ben Ali to abdicate; and
						(B)is well-positioned to
			 make a successful democratic transition.
						(8)In 2010—
						(A)the inflation rate in
			 Tunisia was approximately 4.4 percent;
						(B)Tunisia’s foreign debt
			 was equal to 46 percent of its $44,000,000,000 gross domestic product (GDP);
			 and
						(C)according to The Peterson
			 Institute of Economics, Tunisia was the only country in the region in which per
			 capita incomes have gradually converged with the industrial democracies of the
			 Organization of Economic Cooperation and Development (OECD).
						(9)According to the World
			 Economic Forum's 2010–2011 Global Competitiveness Report—
						(A)Tunisia ranks first in
			 competitiveness among African nations; and
						(B)Tunisia's most
			 problematic factor for doing business is lack of access to financing.
						(10)According to the
			 International Monetary Fund (IMF), Tunisia had weathered the global economic
			 crisis well, having entered the crisis with strong fundamentals.
					(11)As a result of the
			 dramatic events in Tunisia during January 2011—
						(A)Tunisia’s economy was
			 brought to a near standstill and continues to feel lingering effects;
						(B)Tunisia’s debt rating was
			 downgraded;
						(C)tourism revenues, which
			 are responsible for an estimated 8.6 percent of direct contribution to
			 Tunisia's GDP, have dropped an estimated 40 percent compared to the previous
			 year;
						(D)industrial output and
			 investment activity in Tunisia are experiencing significant short-term
			 reductions; and
						(E)the value of the Tunisian
			 stock market fell by 14 percent.
						(12)The Fitch Rating Agency
			 concluded, Although the transition to democracy could well improve
			 confidence in the long-term, political upheaval has worsened the short-term
			 outlook for the economy, public finances and financial system.
					(13)Analysts estimate that
			 the recent events in Tunisia—
						(A)will increase government
			 deficits in Tunisia for the next 2 years, due in part to new government
			 spending; and
						(B)has shaken the Tunisian
			 economy, although Tunisia’s medium-term growth outlook remains relatively
			 good.
						(14)According to IMF’s
			 Middle East and Central Asia Department—
						(A)Tunisia’s tourism and
			 foreign direct investment (FDI) inflows will continue to decline, which will
			 negatively impact the rest of the Tunisian economy;
						(B)recent events in Tunisia
			 have illustrated the need for more inclusive growth and better governance in
			 Tunisia; and
						(C)it is important to
			 recognize that the Tunisian society has enduring strengths.
						(15)The World Bank estimates
			 that Tunisian banks may face stress as second round effects of the slowdown in
			 businesses and investment permeate.
					(16)Foreign direct
			 investment, which is a crucial component of Tunisia’s economic health, created
			 24 percent of the new jobs in 2009, according to Tunisia’s Ministry of Planning
			 and International Cooperation.
					(17)According to the African
			 Development Bank—
						(A)Tunisia has pursued
			 governance reforms in an effort to increase FDI and boost local enterprises;
			 and
						(B)Small- and medium-sized
			 enterprises in Tunisia require support to access finance outside of the
			 traditional lines of credit because sources of finance for enterprises in
			 Tunisia are weak.
						(18)According to the most
			 recent official estimates—
						(A)the unemployment rate in
			 Tunisia is 13 percent;
						(B)the youth unemployment
			 rate is 30.7 percent; and
						(C)51 percent of the
			 population of Tunisia is younger than 30 years of age.
						(19)To help foster and
			 support the fledgling private sector after the fall of the Berlin Wall,
			 Congress, through enactment of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C.
			 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency
			 for International Development (USAID) to establish 10 new investment funds
			 (collectively known as the Enterprise Funds) throughout Central
			 and Eastern Europe and the former Soviet Union.
					(20)The Enterprise
			 Funds—
						(A)channeled funding into
			 more than 500 enterprises in 19 countries;
						(B)leveraged an additional
			 $5,000,000,000 in private investment capital from outside the United States
			 Government;
						(C)provided substantial
			 development capital where supply was limited;
						(D)created or sustained more
			 than 260,000 jobs through investment and development activities;
						(E)funded $74,000,000 in
			 technical assistance to strengthen the private sector; and
						(F)are expected to recoup
			 137 percent of the original USAID funding.
						(21)Enterprise Funds
			 established in partnership with United States partners, such as Poland,
			 Hungary, Albania, Russia, and other European countries, have proven beneficial
			 to the economies of such countries.
					(22)Creating a similar fund
			 in close partnership with the people of Tunisia would—
						(A)help sustain and expand
			 reform efforts in Tunisia;
						(B)empower Tunisian
			 entrepreneurs with the resources required to create urgently needed employment
			 opportunities;
						(C)help reinforce financial
			 institutions within the country;
						(D)provide debt and equity
			 investment for commercially viable SMEs; and
						(E)make the investment
			 environment more attractive to domestic and international investors.
						203.Purposes of
			 Tunisian-American Enterprise FundThe purposes of the Tunisian-American
			 Enterprise Fund are—
				(1)to promote the private
			 sector in Tunisia, while considering the development impact of investments and
			 profitability of those investments, particularly in small- and medium-sized
			 enterprises, and joint ventures with participants from the United States and
			 Tunisia;
				(2)to promote policies and
			 practices conducive to strengthening the private sector in Tunisia through
			 measures including loans, microloans, equity investments, insurance,
			 guarantees, grants, feasibility studies, technical assistance, training for
			 businesses receiving investment capital, and other measures;
				(3)to promote good corporate
			 governance and transparency in Tunisia, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets; and
				(4)to promote security
			 through job creation in the private sector in Tunisia and to further the
			 creation of a middle class in Tunisia.
				204.Tunisian-American
			 Enterprise Fund
				(a)EstablishmentThe
			 President is authorized to establish or designate a private, nonprofit
			 organization (to be known as the Tunisian-American Enterprise
			 Fund) to receive funds and support made available under this title
			 after determining that such organization has been established for the purposes
			 specified in section 203. The President should make such designation only after
			 consultation with the leadership of each House of Congress.
				(b)Board of
			 directors
					(1)AppointmentThe
			 Tunisian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 6 private citizens of the United States and 3
			 private citizens of Tunisia, appointed by the President of the United States in
			 consultation with the Government of Tunisia.
					(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers and demonstrated experience and expertise in
			 international and particularly emerging markets investment activities, such as
			 private equity or venture capital investment, banking, finance, strategic
			 business consulting, or entrepreneurial business creation, and backgrounds in
			 priority business sectors of the Fund.
					(3)United states
			 government liaison to the boardThe President shall appoint the
			 United States Ambassador to Tunisia, or the Ambassador's designee, as a liaison
			 to the Board.
					(4)Non-government liaisons
			 to the board
						(A)Authority to
			 appointUpon the recommendation of the Board of Directors, the
			 President may appoint up to 2 additional liaisons to the Board of Directors in
			 addition to the members specified in paragraphs (1) and (3), of which not more
			 than one may be a non-citizen of the United States.
						(B)NGO
			 communityOne of the additional liaisons to the Board should be
			 from the nongovernmental organization community, with significant prior
			 experience in development and an understanding of development policy priorities
			 for Tunisia.
						(C)Technical
			 expertiseOne of the additional liaisons to the Board should have
			 extensive demonstrated industry, sector, or technical experience and expertise
			 in a priority investment sector for the Fund.
						(c)Grants
					(1)In
			 generalThe President may use funds appropriated by any Act, in
			 this fiscal year or prior fiscal years, making appropriations for the
			 Department of State, foreign operations, and related programs, including funds
			 previously obligated, that are otherwise available for such purposes,
			 notwithstanding any other provision of law—
						(A)to carry out the purposes
			 specified in section 203 through the Tunisian-American Enterprise Fund;
			 and
						(B)to pay for the
			 administrative expenses of the Tunisian-American Enterprise Fund, which should
			 not exceed 5 percent of the funds made available for the Fund.
						(2)Eligible programs and
			 projectsGrants awarded under this section may only be used for
			 programs and projects that support the purposes set forth in section
			 203.
					(3)Compliance
			 requirements
						(A)In
			 generalGrants may not be awarded to the Tunisian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
						(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Tunisian-American Enterprise Fund shall
			 state that the Fund shall end its reinvestment cycle not later than December
			 31, 2021, unless the Secretary of State, in consultation with the Administrator
			 of the United States Agency for International Development, and after
			 consultation with the appropriate congressional committees, determines that the
			 Fund should be extended.
						(C)Prevention of money
			 laundering and terrorist financingThe grant agreement between
			 the United States Agency for International Development and the
			 Tunisian-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
						(D)Disposition of
			 assetsThe assets of the Tunisian-American Enterprise Fund at the
			 time the Fund is dissolved shall be returned to the General Fund of the United
			 States Treasury and used to reduce the debt of the United States.
						(d)Notification
					(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Tunisian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
					(2)InformationThe
			 information described in this paragraph is—
						(A)the identity of the
			 organization to be designated to operate as the Tunisian-American Enterprise
			 Fund pursuant to subsection (a);
						(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors;
						(C)the procedures referred
			 to in subsection (c)(3)(C) that will apply to the Tunisian-American Enterprise
			 Fund for purposes of curtailing money-laundering and terrorist financing
			 activities; and
						(D)the amount of the grant
			 intended to fund the Tunisian-American Enterprise Fund.
						(e)Public
			 disclosureNot later than 1 year after the entry into force of
			 the initial grant agreement under this section, and annually thereafter, the
			 Fund shall prepare and make available to the public on an Internet Web site
			 administered by the Fund a report on the Fund’s activities during the previous
			 year, including—
					(1)a description of each
			 investment or project supported by the Fund, including each type of assistance
			 provided in accordance with section 203(2);
					(2)the amounts invested by
			 the Fund in each company or project;
					(3)the amounts of additional
			 private investments made in each company or project; and
					(4)the amounts of any
			 profits or losses realized by the Fund in connection with each such company or
			 project.
					205.Reports
				(a)Administrative
			 expensesNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter until
			 the Fund is dissolved, the Fund shall submit to the appropriate congressional
			 committees a report detailing the administrative expenses of the Fund.
				(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund in
			 achieving the stated goals of promoting private sector investment and
			 employment in Tunisia and identifying those institutional or regulatory
			 constraints that inhibit a more effective application of Fund resources.
				206.Operation
			 provisions
				(a)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Tunisian-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
				(b)ReinvestmentReturns
			 on investments of the Tunisian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
				207.Best practices and
			 proceduresTo the maximum
			 extent practicable, the Board of Directors of the Tunisian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
			208.Experience of other
			 enterprise fundsIn
			 implementing this title, the President shall ensure that the Articles of
			 Incorporation of the Tunisian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
			
	
		June 22, 2011
		Reported with an amendment
	
